 Case 19-04199-5-SWH        Doc 29 Filed 03/10/20 Entered 03/10/20 14:26:51            Page 1 of 11




   SO ORDERED.

   SIGNED this 10 day of March, 2020.


                                                    ___________________________________________
                                                    Stephani W. Humrickhouse
                                                    United States Bankruptcy Judge
_________________________________________________________________________




                         UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                               WILMINGTON DIVISION

    IN RE:

    SAMANTHA M MANK                                              CASE NO. 19-04199-5-SWH

        DEBTOR                                                   CHAPTER 13


                        ORDER DENYING CONFIRMATION OF PLAN

          The matter before the court is the chapter 13 trustee’s Objection to Confirmation of Plan

   filed on December 3, 2019, Dkt. 27. Samantha M. Mank (the “debtor”) filed a voluntary petition

   under chapter 13 of the Bankruptcy Code on September 12, 2019. On November 26, 2019, the

   debtor filed an amended chapter 13 plan, Dkt. 22 (the “Amended Plan”). The chapter 13 trustee

   filed an Objection to Confirmation on December 3, 2019, Dkt. 27. A hearing was held on

   December 11, 2019 in Wilmington, North Carolina. At the conclusion of the hearing, the court

   took the matter under advisement.
Case 19-04199-5-SWH               Doc 29 Filed 03/10/20 Entered 03/10/20 14:26:51                            Page 2 of 11




                                                     DISCUSSION

           The issue before the court is whether the Amended Plan should be confirmed where the

  plan includes certain nonstandard plan provisions. The following language is included in Part 8.1

  of the Amended Plan:

           The Chapter 13 Trustee is prohibited from filing a Motion under Federal
           Bankruptcy Rule 9019 unless the Chapter 13 Trustee is the named Plaintiff or
           Movant prosecuting the cause of action.

           The Debtor shall be permitted to receive all net proceeds from the sale of vested
           property and/or exempt property that is sold during the pendency of the case. This
           provision shall not prejudice and/or impact the rights of parties pursuant to 11
           U.S.C. 1329.

           Pursuant to 11 U.S.C. 1322(b)(9), all property owned by the Debtor at the time of
           the filing of the bankruptcy case shall vest in the Debtor upon confirmation of the
           plan. “Vest” means for the property to be removed from the bankruptcy estate
           therefore obviating the need for the Debtor to file a Notice or Motion with the court
           pursuant to 11 U.S.C. 363(b) when using, selling or leasing property outside the
           ordinary course.

           The liquidation test assumes a 6% cost of sale for real property.

  Amended Plan, Part 8.1. The trustee objects to the inclusion of the first and third nonstandard

  provisions on the bases that they do not satisfy the good faith requirement of section 1325(a)(3),

  and that they do not comply with other provisions of chapter 13 and with the applicable provisions

  of title 11 as required by section 1325(a)(1). 1 See 11 U.S.C. § 1325(a)(1), (3) (2018).

           Section 1325 of the Bankruptcy Code sets out the requirements for confirmation of a

  chapter 13 plan. 11 U.S.C. § 1325. A court “shall confirm a plan” if it meets the requirements of

  section 1325. 11 U.S.C. § 1325(a). Notably, a plan must comply with the provisions of chapter 13




  1
    The trustee did not specify which paragraphs he objects to including in the plan, but from the substance of the
  trustee’s argument, it appears that the trustee is only concerned about the inclusion of the first and third paragraphs of
  Part 8.1. Although this court has the authority, and even an obligation, to review all chapter 13 plan provisions to
  ensure that they comport with the Bankruptcy Code, the court will refrain from reviewing the second and fourth
  paragraphs at this time. See United Student Aid Funds, Inc. v. Espinosa, 559 U.S. 260, 277 (2010).

                                                              2
Case 19-04199-5-SWH         Doc 29 Filed 03/10/20 Entered 03/10/20 14:26:51               Page 3 of 11




  and with other applicable provisions of the Bankruptcy Code, must be proposed in good faith, and

  must meet the plan content requirements as set forth in section 1322. 11 U.S.C. §§ 1322,

  1325(a)(1), (3); LVNV Funding, LLC v. Harling, 852 F.3d 367, 371 (4th Cir. 2017).

         Bankruptcy Rule 3015(c) requires use of the Official Form for a chapter 13 plan unless a

  Local Form has been adopted. Fed. R. Bankr. P. 3015(c). Bankruptcy Rule 3015(c) permits the

  inclusion of nonstandard provisions in a chapter 13 plan and defines a “nonstandard provision” as

  one that is “not otherwise included in the Official or Local Form or deviating from it.” Id. A

  chapter 13 plan may include in its content “any other appropriate provision not inconsistent with

  [the Bankruptcy Code].” 11 U.S.C. § 1322(b)(11). The United States Bankruptcy Court for the

  Eastern District of North Carolina has adopted a Local Form for chapter 13 plans pursuant to Local

  Rule 9009-1. E.D.N.C. LBR 9009-1. Part 8.1 of the Local Form provides space to list any

  nonstandard provisions.

         The Local Form plan exists to facilitate review by the court, the chapter 13 trustee, and the

  creditors. In re Grantham, No. 03-00165-W13, 2003 Bankr. LEXIS 2080, at *7 (Bankr. E.D.

  Wash. May 21, 2003). Utilizing the Local Form for chapter 13 plans not only complies with

  Bankruptcy Rule 3015(c), but also is consistent with one of the Bankruptcy Code’s main

  objectives: efficient administration of bankruptcy cases. In re McIntosh, No. 12-46715-399, 2012

  Bankr. LEXIS 5584, at *8 (Bankr. E.D. Mo. Nov. 30, 2012); In re Madera, 445 B.R. 509, 515

  (Bankr. D.S.C. 2011).     While nonstandard provisions may be included in a plan under

  section 1322(b)(11), those provisions must be “appropriate” and “not inconsistent” with the

  Bankruptcy Code. 11 U.S.C. § 1322(b)(11); In re Parkman, 589 B.R. 567, 574-75 (Bankr. S.D.

  Miss. 2018).




                                                  3
Case 19-04199-5-SWH             Doc 29 Filed 03/10/20 Entered 03/10/20 14:26:51                      Page 4 of 11




      I.       Nonstandard provision relating to filing a motion under Bankruptcy Rule 9019

           The first nonstandard plan provision included in the Amended Plan relates to the filing of

  motions under Rule 9019. 2 The nonstandard provision states the following:

           The Chapter 13 Trustee is prohibited from filing a Motion under Federal
           Bankruptcy Rule 9019 unless the Chapter 13 Trustee is the named Plaintiff or
           Movant prosecuting the cause of action.

  Amended Plan, Part 8.1. Bankruptcy Rule 9019 states that “[o]n motion by the trustee and after

  notice and a hearing, the court may approve a compromise or settlement.” Fed. R. Bankr. P. 9019.

           The trustee objects to this nonstandard plan provision to the extent that it excludes from

  the court’s oversight the compromising or settling of causes of action or allows the debtor to avoid

  disclosing details of compromises or settlements to the trustee. The debtor’s attorney admits that

  this nonstandard provision is inapplicable to this debtor’s current circumstances and that no known

  cause of action exists at this time for which the debtor or the trustee is considering filing a motion

  pursuant to Rule 9019. The proffered reason the debtor included the nonstandard provision was

  as an attempt to clarify the rights and roles of the chapter 13 trustee and the debtor in the event that

  a cause of action arose during the pendency of the case.

           In determining whether this provision can be included in the plan, the court looks to the

  standard set forth in section 1322(b)(11). See 11 U.S.C. § 1322(b)(11). A nonstandard provision

  must be an “appropriate provision” that is “not inconsistent” with the Bankruptcy Code. Id.

  Therefore, even if a nonstandard provision is an accurate reflection of the law, or at least “not

  inconsistent” with the Bankruptcy Code, that provision could still be inappropriate. The court

  finds that this is not an “appropriate” nonstandard provision in this case because it has no relation




  2
   “Bankruptcy Rule 9019” and “Rule 9019” are used interchangeably throughout this opinion to refer to Federal Rule
  of Bankruptcy Procedure 9019.

                                                         4
Case 19-04199-5-SWH          Doc 29 Filed 03/10/20 Entered 03/10/20 14:26:51                Page 5 of 11




  to the debtor’s specific circumstances. Due to this finding, the court will not consider here whether

  the provision is also inconsistent with the Bankruptcy Code.

         Other courts have required additional plan provisions to relate to the debtor’s personal

  financial circumstances. See, e.g., In re Parkman, 589 B.R. 567, 578-79 (Bankr. S.D. Miss. 2018);

  In re Sperry, 562 B.R. 1, 5 (Bankr. D. Mass. 2016) (“[C]ourts have held that “non-standard” or

  additional plan terms should be kept to a minimum and when they are needed, debtors should

  identify the special circumstances necessitating the inclusion of such non-standard terms.”); In re

  Walter, No. 07-05937-DD, 2008 Bankr. LEXIS 1039, at *4-5 (Bankr. D.S.C. Apr. 10, 2008) (“The

  provisions should not be included in plans unless applicable to the debtor’s situation. The form

  plan needs no additional boilerplate language.”). Those courts have found that special provisions

  should be just that—special—and should only arise in specific cases and not be used as standard

  deviations from the form plan. In re Grantham, No. 03-00165-W13, 2003 Bankr. LEXIS 2080,

  at *7 (Bankr. E.D. Wash. May 21, 2003). Admittedly, this nonstandard provision relating to

  Rule 9019 is not specific to the debtor’s circumstances.

         A nonstandard provision is not appropriate if it requires the court to clarify the law on an

  issue that does not specifically affect the debtor. This court is not authorized and will not issue

  advisory opinions. See Aetna Life Ins. Co. v. Haworth, 300 U.S. 227, 241 (1937) (distinguishing

  a real and substantial controversy from an advisory opinion); In re Maupin, 384 B.R. 421, 430

  (Bankr. W.D. Va. 2007) (finding that nonstandard plan provisions sought advisory opinions). By

  asking the court to confirm a plan that contains a superfluous statement of the law, the debtor is

  essentially requesting that the court issue an advisory opinion on the issue of whether that provision

  is an accurate statement of the law. The court cannot make a blanket ruling on issues of law that

  have no connection to the facts of the case before it. In re Maupin, 384 B.R. at 429 (finding that



                                                    5
Case 19-04199-5-SWH          Doc 29 Filed 03/10/20 Entered 03/10/20 14:26:51                Page 6 of 11




  a blanket plan provision asked the court to rule on an issue of law “without so much as a framed

  dispute, a motion, a notice, briefs, a hearing, or a discussion of the facts”). There is no real

  controversy before the court. Although the question of when a motion pursuant to Rule 9019 must

  be filed is a debated issue of law, that is not synonymous with a real and substantial controversy

  in this case.

          Other policy reasons support this court’s decision.           First, including unnecessary

  nonstandard provisions only increases the cost of administration and impedes efficient

  administration of the plan. See In re Jackson, 446 B.R. 608, 611 (Bankr. N.D. Ga. 2011) (“Given

  the tremendous volume of Chapter 13 cases in this District, the Court cannot properly perform its

  duty if it must regularly review nonstandard plan provisions.”). If the trustee or a creditor fails to

  object at the time of confirmation, that party risks being bound by the confirmation order, even if

  the plan does not comply with other provisions of the Bankruptcy Code. United Student Aid Funds,

  Inc. v. Espinosa, 559 U.S. 260, 275-76 (2010) (holding that although the bankruptcy court’s failure

  to make appropriate findings before confirming the debtor’s plan was a legal error, the

  confirmation order remained enforceable and binding). So, if as in this case, the debtor and the

  trustee disagree generally on the applicability of Rule 9019, it results in the parties litigating the

  matter at the time of confirmation to avoid being bound by that interpretation of the law. In re

  Maupin, 384 B.R. at 426. That particular issue may never even arise later in the case, thus, leading

  to unnecessary litigation. If the court allowed the use of irrelevant nonstandard provisions,

  debtors’ attorneys would be empowered to include any unsettled law regarding the interpretation

  of the Bankruptcy Code or Rules as a nonstandard provision in a debtor’s plan, regardless of

  whether that issue would ever arise in the case. Instead of litigating a myriad of legal issues at




                                                    6
Case 19-04199-5-SWH              Doc 29 Filed 03/10/20 Entered 03/10/20 14:26:51                            Page 7 of 11




  confirmation under the guise of nonstandard plan provisions, issues of law should only be brought

  before the court if a controversy actually exists in the debtor’s case.

           Second, allowing debtors’ attorneys to create “standard nonstandard” provisions 3 in

  chapter 13 plans would enable debtors’ attorneys to create a new form plan without complying

  with the procedure for altering the Local Form. See In re Russell, 458 B.R. 731, 735-37 (Bankr.

  E.D. Va. 2010) (denying confirmation where additional plan provisions were “emphatically not

  peculiar to [the] debtor and his financial circumstances but rather [sought] to substitute counsel’s

  vision of an appropriate uniform plan for the one adopted by the court”); In re Grantham,

  No. 03-00165-W13, 2003 Bankr. LEXIS 2080, at *7 (Bankr. E.D. Wash. May 21, 2003) (denying

  confirmation where counsel for the debtor consistently added eight additional paragraphs to the

  form chapter 13 plan). Condoning such a practice would be contrary to the purpose of adopting a

  Local Form and would impede efficient review and administration of chapter 13 plans. See In re

  McIntosh, No. 12-46715-399, 2012 Bankr. LEXIS 5584, at *8 (Bankr. E.D. Mo. Nov. 30, 2012);

  In re Grantham, 2003 Bankr. LEXIS 2080, at *7.

           Within the span of a few months, multiple chapter 13 plans were proposed in this district

  containing similar nonstandard provisions regarding the filing of a motion under Rule 9019. See,

  e.g., Amended Chapter 13 Plan, In re Creekmore, No. 19-04603-5-SWH (Bankr. E.D.N.C. Dec. 4,

  2019), ECF No. 18; Amended Chapter 13 Plan, In re Payne, No. 19-03726-5-DMW (Bankr.

  E.D.N.C. Oct. 21, 2019), ECF No. 14; Amended Chapter 13 Plan, In re Trinkle,

  No. 19-01804-5-DMW (Bankr. E.D.N.C. Oct. 17, 2019), ECF No. 27; Amended Chapter 13 Plan,

  In re Revels, No. 19-01583-5-SWH (Bankr. E.D.N.C. Sept. 9. 2019), ECF No. 26. In at least one



  3
   The court uses the term “standard nonstandard” provisions to refer to the practice of including a series of nonstandard
  provisions in chapter 13 plans which are not specific to those cases but appear in many debtors’ plans as a standard
  deviation from the Local Form plan.

                                                             7
Case 19-04199-5-SWH                Doc 29 Filed 03/10/20 Entered 03/10/20 14:26:51            Page 8 of 11




  of those cases, a cause of action was in existence, raising the question of whether Rule 9019

  required the debtor to obtain court approval in order to settle that cause of action, Amended

  Chapter 13 Plan, In re Revels, No. 19-01583-5-SWH (Bankr. E.D.N.C. Sept. 9. 2019), ECF

  No. 26, 4 but in the majority of those cases, the nonstandard provision was not related to the

  debtor’s financial circumstances. It appears that the debtor’s attorney is using this as a test case

  for a “standard nonstandard” provision. In essence, these events support the court’s fear that this

  provision is consistently being added to the Local Form plan without following the proper

  procedure for seeking amendment of the Local Form plan.

             Last, the court notes that even if this nonstandard provision is an accurate statement of the

  law, it may be unnecessary and inappropriate. Restating the law in a nonstandard provision is

  unnecessary, and paraphrasing the law is likely to be misleading and could lead to unnecessary

  litigation. In re Parkman, 589 B.R. at 580; In re Maupin, 384 B.R. at 426-30.

             This court is not attempting to eliminate the debtor’s right to include nonstandard

  provisions in its plan. The Code clearly provides that a chapter 13 plan may include “any other

  appropriate provision not inconsistent with [the Bankruptcy Code].” 11 U.S.C. § 1322(b)(11).

  The debtor is not precluded from including nonstandard provisions which meet this standard. See

  In re Parkman, 589 B.R. 567, 578 (Bankr. S.D. Miss. 2018) (finding that a nonstandard provision

  modifying the stay was an appropriate provision); In re Sperry, 562 B.R. 1, 7 (Bankr. Mass. 2016)

  (holding that a plan provision requiring a lender continue sending periodic mortgage loan

  statements to the debtor was appropriate). However, the provision at issue here does not meet the

  standard of section 1322(b)(11) because it does not relate to this debtor’s financial circumstances.




  4
      That issue is presently under advisement in the Revels case.

                                                              8
Case 19-04199-5-SWH          Doc 29 Filed 03/10/20 Entered 03/10/20 14:26:51                Page 9 of 11




           For the reasons stated above, the court finds that the nonstandard provision is not an

  “appropriate” provision, and the Amended Plan cannot be confirmed with this provision.

     II.      Nonstandard provision relating to the vesting of property and the filing of a
              motion under section 363(b)

           The court will next address the nonstandard provision dealing with the vesting of property.

  The language of that nonstandard provision is as follows:

           Pursuant to 11 U.S.C. 1322(b)(9), all property owned by the Debtor at the time of
           the filing of the bankruptcy case shall vest in the Debtor upon confirmation of the
           plan. “Vest” means for the property to be removed from the bankruptcy estate
           therefore obviating the need for the Debtor to file a Notice or Motion with the court
           pursuant to 11 U.S.C. 363(b) when using, selling or leasing property outside the
           ordinary course.

  Amended Plan, Part 8.1. The trustee objects to the inclusion of this provision to the extent that it

  attempts to circumvent the limitations on vesting provided for the in court’s standard confirmation

  order which states that a debtor “shall not transfer any interest in real property without prior court

  approval” and Local Bankruptcy Rule 4002-1(g)(4) regarding a debtor’s disposition of non-exempt

  property prior to completion of the plan.

           The Local Form in this district already includes a provision regarding the vesting of

  property of the bankruptcy estate. See E.D.N.C. LBR 9009-1 (“Local forms are available on the

  court’s website at www.nceb.uscourts.gov.”). Part 7.1 of the Local Form allows a debtor to select

  whether the property of the debtor will vest upon plan confirmation, discharge, or to write in

  another option.

           The first sentence of the nonstandard paragraph restates the debtor’s selection in Part 7.1

  of the Amended Plan that the property of the estate will vest in the debtor upon confirmation. That

  sentence is redundant and unnecessary because the Local Form already includes a vesting

  provision. See In re Parkman, 589 B.R. 567, 580 (Bankr. S.D. Miss. 2018) (disallowing a



                                                    9
Case 19-04199-5-SWH          Doc 29 Filed 03/10/20 Entered 03/10/20 14:26:51               Page 10 of
                                              11



 nonstandard plan provision regarding the vesting of property where the current form plan included

 a vesting provision); In re McIntosh, No. 12-46715-399, 2012 Bankr. LEXIS 5584, at *16 (Bankr.

 E.D. Mo. Nov. 30, 2012) (disallowing a plan provision regarding vesting where the debtor’s

 language was contrary to the language of the model plan). Restating a standard provision of the

 form plan as a nonstandard provision does not benefit the debtor in any way, but only slows down

 the review of the plan by the court, the creditors, and the chapter 13 trustee.

         The second sentence of this paragraph requests that the court, by confirming the plan,

 determine that the debtor need not file a section 363(b) notice or motion when using, selling, or

 leasing the property outside the ordinary course. Similar to the nonstandard provision relating to

 Rule 9019 discussed above, the debtor is requesting that by confirming this plan, the court make a

 legal determination of whether the nonstandard provision is statement of the law that is “not

 inconsistent” with the Bankruptcy Code. See 11 U.S.C. §§ 1322(b)(11), 1325(a)(1). No specific

 facts in this case have been brought to the court’s attention that warrant a special provision in the

 plan regarding the vesting of certain property or the filing of a motion or notice pursuant to

 section 363(b). Rather, by including this provision in the Amended Plan, the debtor wishes to

 clarify the law on this particular issue.

         For the same reasons stated above, this is not an “appropriate” nonstandard provision. The

 same language included in the Amended Plan regarding the vesting of property and the filing of a

 section 363(b) motion was also included in other debtors’ plans filed in this district. See Amended

 Chapter 13 Plan, In re Sherrell, No. 19-05254-5-SWH (Bankr. E.D.N.C. Jan. 13, 2020), ECF

 No. 15; Amended Chapter 13 Plan, In re Creekmore, No. 19-04603-5-SWH (Bankr. E.D.N.C.

 Dec. 4, 2019), ECF No. 18. Again, this illustrates to the court that the nonstandard provisions are

 being used as a mechanism to resolve legal uncertainties when no controversy actually exists in



                                                  10
Case 19-04199-5-SWH          Doc 29 Filed 03/10/20 Entered 03/10/20 14:26:51               Page 11 of
                                              11



 the debtor’s case. As previously discussed, using nonstandard provisions to resolve an array of

 legal uncertainties is problematic. Regardless of the importance of a legal issue, a debtor cannot

 request that the court determine any unrelated legal issue by including an interpretation of the law

 as a nonstandard plan provision. Issues involving uncertainties in the law can be brought before

 the court in another manner when the time is appropriate and the issue applicable.

         Therefore, the court finds that the nonstandard provision relating to the vesting of property

 and filing of a section 363(b) motion is not appropriate. The Amended Plan cannot be confirmed

 with this provision.

                                            CONCLUSION

         The Amended Plan fails to meet the requirements for confirmation because the contents of

 the Amended Plan include nonstandard provisions that are not specific to the debtor’s financial

 circumstances and are therefore not appropriate in this case. For the reasons stated above,

 confirmation of the Amended Plan is DENIED. The debtor shall have 14 days to file a modified

 plan.

                                      END OF DOCUMENT




                                                  11
